EXHIBIT 99.4 Occidental Petroleum Corporation Fourth Quarter 2012 Earnings Conference Call January 31, 2013 1 Fourth Quarter 2012 Earnings - Highlights •Core Income - $1.5 billion in 4Q12 vs. $1.6 billion in 4Q11 or $1.4 billion in 3Q12. –EPS $1.83 (diluted) vs. $2.02 (diluted) in 4Q11 or $1.70 in 3Q12. –The improvement from 3Q12 reflected the effect of higher liquids production, higher realized NGL and domestic gas prices and reduced operating expenses in the oil and gas business, partially offset by lower earnings in the midstream segment. •Pre-tax charges of $1.8 billion, representing $1.1 billion after-tax or $1.41 per diluted share. –Almost all of the charges were for impairments in the Oil and Gas Midcontinent business units, over 90% of which was related to natural gas properties, which were acquired more than four years ago on average. 2 2 Fourth Quarter 2012 Earnings - Highlights •Pre-tax charges of $1.8 billion (cont’d): –While the performance of the properties was generally as expected, natural gas prices have declined by ~50% since the acquisitions. –Natural gas and NGL prices used for reserve calculations in 2012 were significantly lower than prices used in 2011, resulting in declines in economically feasible reserves in these properties. –In addition, despite the recent modest increase in gas prices, drilling in many gassy areas remains uneconomical. –As a result, we continue to operate at minimal levels in these areas. –The charges related to the natural gas properties reflect the impairment of such properties to approximate fair value. •Net income after the 4Q12 charge was $336 million, or $0.42 per diluted share. 3 3 4 Fourth Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 4Q12 vs. 3Q12 Fourth Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 4Q12 vs. 3Q12 •Core Results for 4Q12 of $2.3 B vs. $2.0 B in 3Q12 or $2.5 B in 4Q11 –We delivered a quarter-over-quarter improvement, despite the decline in WTI prices, as a result of higher liquids production, higher realized NGL and domestic gas prices and, importantly, lower operating expenses. ($ in millions) 4 5 •4Q12 production costs were $14.95 per barrel, which was $1.04 per barrel lower than 3Q12. –These reductions occurred during the course of the quarter and our year-end exit rate on a per barrel basis was lower than the 4Q11 average and well below the 4Q12 level, giving us confidence as we growth rate. •We expect that a $5 p/bbl change in our realized oil prices will change cash flow from operations by about $450 million. 35 Fourth Quarter 2012 Earnings Conference Call Q&A 36
